Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The specification is objected to because on page 19, line 7, the phrase “shaft part 22” should be changed to --shaft part 222--.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by JPH 04-034634.
	Regarding independent claims 1, 8, JPH 04-034634 discloses a monitoring sensor for a state of a blade of a rotating machine, comprising: a sensor (vibration measurement probe 15) for monitoring a state of the blade of the rotating machine; a first section (outer guide tube 16, support tube 20, first tube body 22, first flange 23, second tube body 24, second flange 25)) configured to be fixed to a casing (inner casing 3) of the rotating machine; and a second section (inner guide tube 13, third tube body 26, third flange 27) holding the sensor and supported by the first section so as to be able to adjust the sensor in an axial direction of the casing such that measurement of the sensor is performed in a predetermined orientation with respect to the blade.

	Regarding claim 3, first fitting part 13 engages with second fitting part 16.
	Regarding claims 5-6, the second portion is clearly rotatable about the central axis of the first section, the second portion has a sensor holding part (note the elements 7, 19 18, holding the sensor 15).
	Regarding claims 7, 9, since the second portion is rotatable, the position can be variable in radial direction too.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. § 103(a) as being unpatentable over JPH 04-034634 in view of US 2009/0169363 (Wadia).  JPH 04-034634 teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that a sensor protective part attached on an inner peripheral surface of the casing at a position upstream of the through hole with respect to a rotation direction of the blade.  Wadia teaches in figure 4 a sensor 502, several elements can be called protective part including elements 53, 54, both mounted upstream of the sensor 502 and inherently protect the sensor 502.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide a protective .
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2009/0169362, Tanioka, Ford, Willett, and Bacic disclose adjustable blade sensors mounted to turbine casings.














Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
6/22/2021